In re Richardson, William C.;—Defendants); applying for supervisory and/or remedial writ; Parish of Caddo, 1st Judicial District Court, Div. “H”, No. 168,960.
Writ granted for the sole purpose of transferring the filing to the district court for its consideration of relator’s claim that prison officials are preventing him from mailing his applications for supervisory writs to the court of appeal, see La.Admin.Code 22:1, section 313(D)(4), and that he therefore requires more time to prepare for trial. See La. C.Cr.P. art. 712.